Case, 1:03-cr-01256-JFK Document 238

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORIC

we X
U.S.A
-V-
Agron. Gyjidija
~X

 

Filed O9/1T 7720 Page I ori

#03 CR 1256 (FK)*-

The VOSR conference has been adjourned from September 24 to Tuesday,

November 10, 2020 at 11:15. a.m.. in Courtroom 20-C,

SO ORDERED.

Dated: New York, New York

G-17-Ve

 

 

 

 
 
  

 

DNY - :
fusbc Si a
( ya ee at A L AM PILED tu
re aa 7

- the 4
§ DOC FR seu annenrsisnewerssn i
[DATE i coke 22D?

ern nasi Pa LE NEES rea neal cata R AAR

  

 

Pfr

JOHN F. KEENAN

United States District Judge

~
